Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 09/08/2020. In virtue of this communication, claims 1-13 filed on 09/08/2020 are currently pending in the instant application.
                                                
  Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 09/08/2020 is in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
 
Drawings
The drawings were received on 09/08/2020 have been reviewed by Examiner and they are acceptable.
 
				Claim interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “collection unit”, “extraction unit”, “classification unit”, “providing unit” in claim 1, “collection unit” and “classification unit” in claim 4, “prevention unit”, in claim 5, “estimation unit”, in claim 6, “accepting unit”, “extraction unit”, “classification unit”, “providing unit”, in claim 7, “accepting unit”, “classification unit” and “providing unit”, in claim 8, “accepting unit”, “collection unit” in claim 10, “setting unit”, “receiving unit” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2019/0188495), in view of Jang et al. (US 2019/0054904)

As per claim 1, Zhao discloses “An information providing system comprising: 
“a collection unit configured to collect image data, captured by multiple onboard cameras, in association with information of locations of the captured image data;” (Zhao, ¶ [0032], discloses the vision system 20 is composed of a plurality of image detectors (cameras) 21 that are in communication with a camera controller 40. The cameras 21 are advantageously mounted and positioned on the vehicle 10 in locations that permit capturing images of fields-of-view (FOVs). ¶[0034], discloses first image is associated with first FOV, the second mage file associated with the second FOV.)
 “an extraction unit configured to extract, from the image data captured around one location, feature information;” (Zhao, ¶[0035], discloses Each of the image files is a digital representation of the respective FOV that is captured at an original resolution of the camera 21. ¶ [0040], discloses The image files 23, 25, 27, 29 are individually subjected to an extraction process 120 that includes identifying a region of interest that is associated with a portion of the FOV of the respective camera that includes the travel surface 70, and extracting a cropped datafile.)
 “a classification unit configured to classify the extracted feature information by classification item;” (Zhao, ¶[0040], discloses the cropped datafiles are associated with the respective region of interest in the FOV of the respective first, second, third and nth cameras 22, 24, 26, 28 that includes the travel surface 70 and a portion of the ambient environment including the sky for discerning ambient lighting, and are shown as respective cropped images 122, 124, 126 and 128. The cropped images 122, 124, 126 and 128 are compiled via step 130 into a composite image datafile 140 for processing, and the composite image datafile 140 is subjected to an image analysis process 150 to classify the condition of the travel surface 70, and determine a travel surface state 190.)
 “and a providing unit configured to provide the classified feature information to a user,” (Zhao, ¶ [0062], discloses the results from the travel surface identification process 100 can be employed by the autonomous controller 65 and the HMI device 60 to alert a driver of a potential reduced traction between vehicle tires and the path of travel surface, and alert a driver of the vehicle against a use of automated features, such as cruise control.)
Zhao does not explicitly disclose the following which would have been obvious in view Jang from similar field of endeavor “feature information associated with an extraction item for a person or a vehicle around the location;” (Jang, Fig. 19, discloses displaying objects 1810 (persons/pedestrians) surrounding (location) the vehicle (1001). ¶[0046], discloses the object information may include information as to whether an object is present, location information about the object, distance information between the vehicle 100 and the object, and relative speed information between the vehicle 100 and the object. ¶ [0047], discloses objects O may include lanes OB10, another vehicle OB11, a pedestrian OB12, a 2-wheel vehicle OB13, traffic signals OB14 and OB15, a road, a structure, a speed bump, topography, an animal, and so on.)
 “wherein the location, the extraction item, or the classification item is set based on a request from the user.” (Jang, ¶[0184], discloses the user interface device 200 can receive a first user input for setting the sensing range of the object detection device 300 and provide a first signal based on the first user input to the vehicle driver assistance apparatus 800. The user interface device 200 can also receive a second user input for setting the operation sensitivity of the AEB device and provide a second signal based on the second user input to the vehicle driver assistance apparatus 800.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Jang technique of Vehicle driver assistance into Zhao technique to provide the known and expected uses and benefits of Jang technique over Vehicle traveling surface evaluation technique of Zhao. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Jang to Zhao in order to help driver assistance system user convenient. (Refer to Jang paragraph [0004].)

Claim 11 has been analyzed and is rejected for the reasons indicated in claim 1 above. Additionally, the rationale and motivation to combine the Zhao and Jang references, presented in rejection of claim 1, apply to this claim.
Claims 12, and 13 have been analyzed and are rejected for the reasons indicated in claim 1 above, Further Zhao as modified by Jang discloses the additional limitation “a display unit configured to display the received data” (Jang ¶[0036] discloses  a touchscreen may be configured by integrating the touch input unit 213 with a display unit 251. This touchscreen can provide both an input interface and an output interface between the vehicle 100 and the user.) Additionally, the rationale and motivation to combine the Zhao and Jang references, presented in rejection of claim 1, apply to these claims. 

As per claim 2, in view of claim 1, Zhao as modified by Jang discloses “wherein the extraction item includes at least one of movement information, age, and sex of the person.” (Examiner notes the movement information would be interpreted as indicating whether the object/person is moving. Refer to Jang, ¶ [0141], discloses whether a moving object located within a set distance is present and determine the number of moving objects located within the set distance. ¶[0046], discloses the object information may include information as to whether an object is present, location information about the object, distance information between the vehicle 100 and the object, and relative speed information between the vehicle 100 and the object. ¶ [0047], discloses objects O may include lanes OB10, another vehicle OB11, a pedestrian OB12, a 2-wheel vehicle OB13, traffic signals OB14 and OB15, a road, a structure, a speed bump, topography, an animal, and so on.)

As per claim 3, in view of claim 1, Zhao as modified by Jang “wherein the extraction item includes at least one of movement information, type, and occupant information of the vehicle.” (Jang, ¶[0046], discloses the object information may include information as to whether an object is present, location information about the object, distance information between the vehicle 100 and the object, and relative speed information between the vehicle 100 and the object. ¶ [0047], discloses objects O may include lanes OB10, another vehicle OB11, a pedestrian OB12, a 2-wheel vehicle OB13, traffic signals OB14 and OB15, a road, a structure, a speed bump, topography, an animal, and so on.)

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2019/0188495), in view of Jang et al. (US 2019/0054904,) further in view of Lee et al. (US 2015/0030204).

As per claim 4, in view of claim 1, Zhao as modified by Jang does not explicitly disclose the following which would have been obvious in view of Lee from similar field of endeavor “the collection unit is configured to acquire the image data further in association with timing information of the captured image data;” (Lee, [0040] discloses the time stamps corresponding to the pixels of a resolution may be stored in a table in memory, thereby time signals of event times for pixels may be utilized.)
 “the classification item includes an item to be classified by time; and the classification unit is configured to classify the extracted feature information by time based on the timing information.” (Lee, ¶[0041], discloses classify a pattern of a pixel group, based on a difference between a time stamp of a pixel, in which an event is detected, and a plurality of time stamps of adjacent pixels. The apparatus for analyzing the image may determine a plurality of types of the adjacent pixels to classify the pattern of the pixel group. The apparatus for analyzing the image may calculate the difference between the time stamp of the pixel, in which the event is detected, and the plurality of time stamps of adjacent pixels and, based on a result of the calculation, determine one or more types of the adjacent pixels.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Lee technique of image time stamping into Zhao as modified by Jang technique to provide the known and expected uses and benefits of Lee technique over Vehicle traveling surface evaluation technique of Zhao as modified by Jang. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Lee to Zhao as modified by Jang in order to better analyzing an object in an image. (Refer to Lee paragraph [0003].)

Allowable Subject Matter
                  Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and on the pending conditions of the rejected and objected matter set forth in this action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, alone or in combination, fails to teach or suggest the limitations set forth by each of claims 5-10.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661